Name: Commission Regulation (EEC) No 903/91 of 9 April 1991 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3896/89 in respect of certain industrial products originating in Brazil, Hungary, India, Mexico and China
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  industrial structures and policy;  trade policy;  economic conditions
 Date Published: nan

 No L 91 /14 Official Journal of the European Communities 12. 4. 91 COMMISSION REGULATION (EEC) No 903/91 of 9 April 1991 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3896/89 in respect of certain industrial products originating in Brazil, Hungary, India, Mexico and China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 3211 /90 (2), and in particular Article 9 (2) thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 6 of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas as provided for in Article 9 (2) of the said Regulation, the Commission may, after 31 December 1990, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products or the groups of products of the CN codes and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order No CN code Origin Ceiling(ECU) 10.0391 3001 90 91 Brazil 4 200 000 10.0455 3901 20 00 Hungary 12 500 000 10.0458 3904 10 00 Brazil 5 000 000 \ 3904 21 00 Hungary 3904 22 00 10.0530 4105 20 00 India 2 520 000 10.0770 7013 Mexico 3 150 000 10.1320 9405 30 00 China 4 000 000 9505 Whereas on 1 January 1991 , the sum of the quantities charged during the 1990 preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Brazil for products of CN codes 3001 90 91 (order No 10.0391 ) and 3904 10 00, 3904 21 00 and 3904 22 00 (order No 10.0458), in respect of Hungary for products of CN codes 3901 20 00 (order No 10.0455) and 3904 10 00, 3904 21 10 and 3904 22 00 (order No 10.0458), in respect of India for products of CN code 4105 20 00 (order No 10.0530), in respect of Mexico for products of CN code 7013 (order No 10.0770) and in respect of China for products of CN codes 9405 30 00 and 9505 (order No 10.1320), (') OJ No L 383, 30 . 12. 1989, p . 1 . (2) OJ No L 308, 8 . 11 . 1990, p. 1 . 12. 4. 91 Official Journal of the European Communities No L 91 / 15 HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened by Regulation (EEC) No 3896/89 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 April 1991 : Order No CN code Description Origin 10.0391 10.0455 10.0458 10.0530 10.0770 10.1320 3001 90 91 3901 20 00 3904 10 00 3904 21 00 3904 22 00 4105 20 00 7013 9405 30 00 9505 Heparin and its salts Polyethylene having a specific gravity of 0,94 or more Polymers of vinyl chloride or of other halogenated olefins, in primary forms Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 :  Parchment-dressed or prepared after tanning Glassware of a kind used , for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Festive , carnival or other entertainment articles, including conjuring tricks and novelty jokes Brazil Hungary Brazil Hungary India Mexico China Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1991 . For the Commission Christiane SCRIVENER Member of the Commission